SENTENCIA
En el caso de autos, la peticionaria Carmen L. Corraliza Rodríguez presentó una demanda por discrimen en el em-pleo contra el Banco de Desarrollo Económico de Puerto Rico y varios de sus funcionarios.
El Banco contestó la demanda y luego solicitó su desestimación. Alegó específicamente que procedía la in-corporación en nuestra jurisdicción de las doctrinas de equitable estoppel y judicial estoppel, conforme a las cuales procedía la desestimación de la demanda referida porque la peticionaria demandante se había acogido a un procedi-miento de quiebra en el foro federal y no había incluido la demanda en cuestión en el correspondiente inventario de activos.
El 15 de septiembre de 1998 el Tribunal de Primera Instancia acogió el planteamiento del Banco demandado y *162dictó sentencia mediante la cual desestimó las reclamacio-nes por daños de la peticionaria.
El 21 de abril de 1999, el Tribunal de Circuito de Ape-laciones confirmó el dictamen de instancia, luego de modi-ficar sus fundamentos. Resolvió que aunque la doctrina de equitable estoppel no era aplicable al caso de autos, la de judicial estoppel sí lo era, por lo que procedía sólo sobre esa base la desestimación de la demanda por daños de la peticionaria.
Inconforme con tal dictamen, la peticionaria acudió en revisión ante nos oportunamente y alegó que no procedía la adopción en Puerto Rico de la doctrina de judicial esto-ppel como lo había hecho el foro apelativo en el caso de autos.
El 16 de julio de 1999 expedimos el recurso solicitado para revisar el dictamen del foro apelativo. El 23 de no-viembre de 1999 la peticionaria presentó su alegato, y el 23 de diciembre del mismo año, el Banco presentó el suyo.
Luego de examinar las comparecencias de ambas par-tes, que discuten sus razones a favor y en contra de la adopción en Puerto Rico de las doctrinas de equitable esto-ppel y de judicial estoppel en casos como el de autos, pro-cedemos a resolver.
Por distintos fundamentos, una mayoría del Tribunal coincide en que procede que se revoquen las sentencias del Tribunal de Circuito de Apelaciones y del Tribunal de Pri-mera Instancia en el caso de autos, y en que se devuelva el caso al foro de instancia para que continúen allí los proce-dimientos y se consideren en sus méritos todas las reclama-ciones de la parte demandante.
Lo pronunció, manda el Tribunal y certifica la Subsecre-taría del Tribunal Supremo. El
Juez Asociado Señor Fuster Berlingeri
emitió una opinión de conformidad, a la que se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rebollo López emitió una opinión *163concurrente. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Corrada Del Río no intervinieron.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría del TribunalSupremo

— O —